Name: Commission Regulation (EC) No 42/2004 of 9 January 2004 on the issue of licences for the import of garlic in the quarter from 1 December 2003 to 29 February 2004
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32004R0042Commission Regulation (EC) No 42/2004 of 9 January 2004 on the issue of licences for the import of garlic in the quarter from 1 December 2003 to 29 February 2004 Official Journal L 006 , 10/01/2004 P. 0022 - 0023Commission Regulation (EC) No 42/2004of 9 January 2004on the issue of licences for the import of garlic in the quarter from 1 December 2003 to 29 February 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 47/2003(2),Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(3), and in particular Article 8(2) thereof,Whereas:(1) The quantities for which licence applications have been lodged by traditional importers and by new importers on 5 and 6 January 2004, under Article 5(2) of Regulation (EC) No 565/2002 exceed the quantities available for products originating in Argentina.(2) It is now necessary to establish the extent to which the licence applications sent to the Commission on 8 January 2004 can be met and to fix, for each category of importer and product origin, the dates until which the issue of certificates must be suspended,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences lodged under Article 3(1) of Regulation (EC) No 565/2002 on 5 and 6 January 2004 and sent to the Commission on 8 January 2004, shall be met at a percentage rate of the quantities applied for as set out in Annex I hereto.Article 2For each category of importer and the origin involved, applications for import licences under Article 3(1) of Regulation (EC) No 565/2002 relating to the quarter from 1 December 2003 to 29 February 2004 and lodged after 6 January 2004 but before the date in Annex II hereto, shall be rejected.Article 3This Regulation shall enter into force on 10 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 86, 3.4.2002, p. 11.ANNEX I>TABLE>X: No quota for this origin for the quarter in question.-: No application for a licence has been sent to the Commission.ANNEX II>TABLE>